Memorandum:
On a prior appeal in People v Hill (70 AD3d 1487 [2010]), we affirmed the judgment convicting defendant upon a jury verdict of assault in the second degree (Penal Law § 120.05 [2]). The Court of Appeals modified our order and remitted the case to this Court for consideration of the suppression issues raised by defendant but not determined by this Court (People v Hill, 17 NY3d 532 [2011]). Defendant contends that Supreme Court erred in refusing to suppress his statements to the police because they were the fruit of the alleged unlawful entry into his apartment. Even assuming, arguendo, that the court erred in refusing to suppress those statements, we conclude that the error is harmless (see People v Watkins, 59 AD3d 1128, 1129 [2009], lv denied 12 NY3d 922 [2009]; see generally People v Crimmins, 36 NY2d 230, 237 [1975]). Present— Centra, J.P, Peradotto, Garni and Gorski, JJ.